
	
		I
		112th CONGRESS
		2d Session
		H. R. 5525
		IN THE HOUSE OF REPRESENTATIVES
		
			May 7, 2012
			Mr. Wilson of South
			 Carolina introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on forged steel
		  crankshafts other than for vehicles of chapter 87, each measuring 1868
		  millimeters or more in length.
	
	
		1.Forged steel crankshafts
			 other than for vehicles of chapter 87, each measuring 1868 millimeters or more
			 in length
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Forged steel crankshafts other than for vehicles of chapter 87,
						each measuring 1868 mm or more in length and weighing 453 kg or more, with a
						stroke radius of 95 mm or more (provided for in subheading 8483.10.30)
						FreeNo changeNo changeOn or before
						12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
